Exhibit 10.7

 

EXECUTION COPY

 

LIMITED WAIVER

 

This LIMITED WAIVER (this “Agreement”), dated as of February 14, 2012, is
entered into by and among the following parties:

 

(i)            ANR RECEIVABLES FUNDING, LLC (the “Seller”);

 

(ii)           ALPHA NATURAL RESOURCES, LLC, as servicer (the “Servicer”);

 

(iii)          WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Related Committed
Purchaser, as an LC Participant and as a Purchaser Agent;

 

(iv)          MARKET STREET FUNDING LLC, as a Related Committed Purchaser and as
a Conduit Purchaser; and

 

(v)           PNC BANK, NATIONAL ASSOCIATION, as LC Bank, as an LC Participant,
as a Purchaser Agent and as Administrator.

 

Capitalized terms used but not otherwise defined herein (including such terms
used in the foregoing preamble) have the respective meanings assigned thereto
in, or by reference in, the Receivables Purchase Agreement defined below, and
the rules of construction set forth in the Receivables Purchase Agreement shall
also apply to this Agreement.

 

BACKGROUND

 

1.             The parties hereto are parties to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of October 19, 2011 (as
amended, amended and restated, supplemented or otherwise modified through the
date hereof, the “Receivables Purchase Agreement”).

 

2.             Alpha Coal Sales Co., LLC (the “Originator”) and the Transferors
are parties to that certain Amended and Restated Sale Agreement, dated as of
October 19, 2011 (as amended, amended and restated, supplemented or otherwise
modified through the date hereof, the “Sale Agreement”).

 

3.             The Originator and the Seller are parties to that certain Second
Amended and Restated Purchase and Sale Agreement, dated as of October 19, 2011
(as amended, amended and restated, supplemented or otherwise modified through
the date hereof, the “Purchase and Sale Agreement”)

 

4.             In connection with the amendment and restatement of the Sale
Agreement on October 19, 2011 (the “Specified Date”), certain additional parties
were joined to the Sale Agreement in the capacity of Transferors.  During the
period from and after the Specified Date until the date hereof (such period, the
“Specified Period”), the Seller and the Servicer reported certain indebtedness
and other obligations owed the Persons listed on Exhibit I hereto (the “Subject
Parties”) on each of the Information Packages furnished to the Administrator and
the Purchaser Agents as Receivables and otherwise accounted for and treated such
indebtedness and

 

--------------------------------------------------------------------------------


 

other obligations as Receivables (such events, collectively, the “Subject
Events”).  Because the Subject Parties were not Transferors during the Specified
Period, such indebtedness and other obligations did not actually constitute
Receivables.  Therefore, the occurrence of the Subject Events constitutes a
breach of each of the representations, warranties and covenants listed on
Exhibit II hereto (such breaches, collectively, the “Subject Breaches”).  The
occurrence of the Subject Breaches solely to the extent arising directly from
the Subject Events constitutes each of the events set forth on Exhibit III
hereto (such events, collectively, the “Subject Defaults”).

 

5.             The Seller and the Servicer have requested a limited waiver of
each of the Subject Defaults solely to the extent arising directly from the
Subject Breaches and the Conduit Purchaser, the Related Committed Purchasers,
the LC Participants, the Purchaser Agents, the LC Bank and the Administrator
(collectively, the “Waiving Parties”) are willing to grant such limited waiver
on the terms and subject to the conditions set forth herein.

 

6.             Concurrently herewith, each of the Subject Parties are being
joined to the Sale Agreement pursuant to that certain Second Amendment to the
Amended and Restated Sale Agreement, dated as of the date hereof (the “Joinder
Agreement”), among the Originator, the Transferors and the Subject Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Limited Waiver and Limitations.

 

(a)           Limited Waiver.  On the terms and subject to the conditions set
forth herein, each Waiving Party hereby waives the right to declare any of the
Subject Defaults arising solely and directly as a result of any of the Subject
Breaches that arose solely and directly from the Subject Events.

 

(b)           Limitations.  Except as expressly set forth in clause (a) above,
no Waiving Party is hereby waiving, and none have agreed to waive in the future
(i) the breach of any other provisions of the Receivables Purchase Agreement or
any other Transaction Document (whether presently or subsequently existing or
arising, including, without limitation, as a result of the delivery of any
information by the Seller or the Servicer to the Administrator that is not true
and accurate in all material respects or the treatment of any indebtedness or
other obligations owed to any Person other than a Transferor as a Receivable),
(ii) any Termination Event, Sale Termination Event, Purchase and Sale
Termination Event, Unmatured Termination Event, Unmatured Sale Termination Event
or Unmatured Purchase and Sale Termination Event (whether presently or
subsequently existing or arising) or (iii) any rights, powers or remedies
presently or subsequently available to any of the Waiving Parties or any other
Person against the Seller, the Servicer and/or any other Person or entity under
the Receivables Purchase Agreement, any of the other Transaction Documents,
applicable law or otherwise, relating to any matter other than solely to the
extent expressly waived herein, each of which rights, powers or remedies is
hereby specifically and expressly reserved and continue.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.         Representations and Warranties.  Each of the Seller and the
Servicer hereby represents and warrants to each Waiving Party as follows:

 

(a)           Representations and Warranties.  After giving effect to this
Agreement, the representations and warranties made by such Person under the
Transaction Documents are true and correct as of the date hereof (unless stated
to relate solely to an earlier date, in which case such representations or
warranties were true and correct as of such earlier date).

 

(b)           No Default.  After giving effect to this Agreement and the
transactions contemplated hereby, (i) no Termination Event, Sale Termination
Event, Purchase and Sale Termination Event, Unmatured Termination Event,
Unmatured Sale Termination Event or Unmatured Purchase and Sale Termination
Event exists or shall exist and (ii) the Purchase and Sale Termination Date (as
defined in the Purchase and Sale Agreement) has not occurred.

 

(c)           Purchased Interest.  The Purchased Interest does not exceed 100%
on the date hereof and has not exceeded 100% on any day during the Specified
Period.

 

SECTION 3.         Effectiveness.  This Agreement shall become effective as of
the date hereof upon satisfaction of the following conditions precedent: (I)
effectiveness of the Joinder Agreement, (II) after giving effect to this
Agreement, each of the representations and warranties contained in this
Agreement and each of the other Transaction Documents are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date) and (III) receipt by the Administrator of the following, each in form and
substance satisfactory to the Administrator:

 

(a)           counterparts of this Agreement (including facsimile or electronic
copies) duly executed by each of the parties hereto; and

 

(b)           such other documents and instruments as the Administrator may
reasonably request.

 

SECTION 4.         Costs and Expenses.  The Seller agrees to pay on demand all
costs and expenses of the Administrator and each of the other Waiving Parties
(including, without limitation, counsel fees and expenses) incurred in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby.

 

SECTION 5.         Miscellaneous.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  Delivery by facsimile or email of
an executed signature page of this Agreement shall be effective as delivery of
an executed counterpart hereof.

 

(b)           This Agreement shall be a Transaction Document under (and as
defined in) the Receivables Purchase Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)           Each Transaction Document, as expressly modified hereby, remains
in full force and effect and is hereby ratified.

 

(d)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(e)           The various headings of this Agreement are included for
convenience only and shall not affect the meaning or interpretation of this
Agreement, the Receivables Purchase Agreement, any other Transaction Document or
any provision hereof or thereof.

 

(f)            This Agreement is intended by the parties hereto to be the final
expression of their agreement with respect to the subject matter hereof, and is
the complete and exclusive statement of the terms thereof, notwithstanding any
representations, statements or agreements to the contrary heretofore made.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ANR RECEIVABLES FUNDING, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Vaughn R. Groves

 

Name:  Vaughn R. Groves

 

Title: Senior Vice President and Secretary

 

 

 

 

 

 

 

ALPHA NATURAL RESOURCES, LLC,

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ Vaughn R. Groves

 

Name:  Vaughn R. Groves

 

Title: Executive Vice President, General Counsel and Secretary

 

February 2012 Limited Waiver

(ANR Receivables Funding, LLC)

 

S-1

--------------------------------------------------------------------------------


 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Related Committed Purchaser, as an LC Participant and as a Purchaser Agent

 

 

 

 

 

By:

/s/ William P. Rutkowski

 

Name:  William P. Rutkowski

 

Title: Vice President

 

February 2012 Limited Waiver

(ANR Receivables Funding, LLC)

 

S-2

--------------------------------------------------------------------------------


 

 

 

 

 

MARKET STREET FUNDING LLC,

 

as a Related Committed Purchaser and as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:  Doris J. Hearn

 

Title: Vice President

 

February 2012 Limited Waiver

(ANR Receivables Funding, LLC)

 

S-3

--------------------------------------------------------------------------------


 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:  William P. Falcon

 

Title: Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name:  Richard C. Munsick

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent for the Market Street Purchaser Group

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:  William P. Falcon

 

Title: Vice President

 

February 2012 Limited Waiver

(ANR Receivables Funding, LLC)

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SUBJECT PARTIES

 

CAVE SPUR COAL LLC, a Virginia limited liability company
CLOVERLICK COAL COMPANY LLC, a Virginia limited liability company
HIGH SPLINT COAL LLC, a Virginia limited liability company
PANTHER MINING LLC, a Virginia limited liability company
STILLHOUSE MINING LLC, a Virginia limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

SUBJECT BREACHES



(i)

the representation and warranty set forth in Section 5.4 of the Sale Agreement;

(ii)

the representation and warranty set forth in Section 5.21(d) of the Sale
Agreement;

(iii)

the covenant set forth in Section 6.2(a) of the Sale Agreement;

(iv)

the representation and warranty set forth in Section 5.4 of the Purchase and
Sale Agreement;

(v)

the representation and warranty set forth in Section 5.17 of the Purchase and
Sale Agreement;

(vi)

the covenant set forth in Section 6.2(a) of the Purchase and Sale Agreement;

(vii)

the representation and warranty set forth in Section 1(d) of Exhibit III of the
Receivables Purchase Agreement;

(viii)

the representation and warranty set forth in Section 1(j) of Exhibit III of the
Receivables Purchase Agreement;

(ix)

the representation and warranty set forth in Section 2(d) of Exhibit III of the
Receivables Purchase Agreement;

(x)

the covenant set forth in Section 1(b)(i) of Exhibit IV of the Receivables
Purchase Agreement;

(xi)

the covenant set forth in Section 1(b)(ii) of Exhibit IV of the Receivables
Purchase Agreement;

(xii)

the covenant set forth in Section 1(f) of Exhibit IV of the Receivables Purchase
Agreement;

(xiii)

the covenant set forth in Section 2(b)(i) of Exhibit IV of the Receivables
Purchase Agreement;

(xiv)

the covenant set forth in Section 2(b)(ii) of Exhibit IV of the Receivables
Purchase Agreement; and

(xv)

the covenant set forth in Section 2(f) of Exhibit IV of the Receivables Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

SUBJECT DEFAULTS



(i)

the Sale Termination Event set forth in Section 8.1(c) of the Sale Agreement;

(ii)

the Sale Termination Event set forth in Section 8.1(d) of the Sale Agreement;

(iii)

the Purchase and Sale Termination Event set forth in Section 8.1(c) of the
Purchase and Sale Agreement;

(iv)

the Purchase and Sale Termination Event set forth in Section 8.1(d) of the
Purchase and Sale Agreement;

(v)

the Termination Event set forth in paragraph (a)(i) of Exhibit V of the
Receivables Purchase Agreement; and

(vi)

the Termination Event set forth in paragraph (c) of Exhibit V of the Receivables
Purchase Agreement.

 

--------------------------------------------------------------------------------